Citation Nr: 0524828	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increase rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from January 1944 to May 1946 and from June 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 2005, the Board notified the appellant that a 
motion to advance his case on the docket had been granted.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
results in complaints of pain; on clinical examination, range 
of motion was from 0 degrees to 110 degrees.

2.  The veteran's degenerative joint disease of the left knee 
is not productive of recurrent subluxation or lateral 
instability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71(a), and Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).

2.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), and Diangostic Code 
5257 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The April 2003 and 
October 2003 letters informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining and the relative burdens of the 
veteran and VA in producing or obtaining that evidence or 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in April 2003 and the initial rating 
decision was issued to the veteran in June 2003.  Thus, the 
VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service and VA medical records are associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's claim.  As 
the veteran has been afforded a VA examination, the Board 
believes that there is sufficient medical evidence of record 
to decide the claim and that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Accordingly, the Board finds 
that there has been substantial compliance with the duty to 
assist provisions set forth in the applicable law and 
regulation.

In this regard, it is noted that the veteran was scheduled to 
undergo VA examination of the left knee in March 2004.  
However, inasmuch as the veteran had relocated, he did not 
report for this examination and it was rescheduled for June 
2004.  The veteran did not report for the rescheduled 
examination.  In addition, pursuant to the veteran's request, 
he was scheduled for a January 2005 personal hearing at the 
RO before a hearing officer.  He did not report for this 
hearing.  

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this case, 
the Board finds that the RO has fully met the duty to assist 
the veteran and given his lack of cooperation, no useful 
purpose would be served by delaying appellant review for a 
more comprehensive examination.  The Board must proceed based 
on the available evidence of record.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee warrants a higher 
disability rating.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §  
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's service-connected degenerative joint disease of 
the left knee has been rated by the RO under the provisions 
of Diagnostic Code 5299-5260.  Diagnostic Code 5299 is used 
to identify musculoskeletal system disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27.  

Limitation of motion of the knees is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Diagnostic Code 
5260.  Under Diagnostic Code 5261, extension that is limited 
to 5 degrees is noncompensable, extension that is limited to 
10 degrees warrants a 10 percent rating and extension limited 
to 15 degrees warrants a 20 percent rating.  Extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating and 
extension limited to 45 degrees warrants a 50 percent rating.  
The Board notes that standard motion of a knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

The medical evidence in this case reveals that, since March 
2003, the date of receipt of his claim for increase, the 
veteran's service-connected degenerative joint disease of the 
left knee has been manifested by limitation of motion and it 
has not been productive of recurrent subluxation or lateral 
instability.

VA outpatient treatment records, dated from February 2002 to 
March 2004, to include reports of VA domiciliary care, 
reflect that the veteran complained of left knee pain.  A 
March 2003 domiciliary note reflects that he showed up using 
a cane for ambulation, wearing a long knee brace (which was 
provided by the Urgent Care Clinic earlier in the day), and 
he had a pronounced limp and slow gate.  It is noted that the 
veteran had been recently employed as a driver by a car 
dealer and he exacerbated his left knee as a result of 
frequently having to get into and out of cars.  These records 
include a March 2003 report of X-ray examination of the left 
knee which reflects mild tricompartmental degenerative joint 
disease, suspected one centimeter joint mouse, and 
nonspecific soft tissue swelling.  An April 2003 domiciliary 
individual treatment plan notes that the veteran complained 
of his left knee locking on a couple of occasions during the 
year.  It is further noted that the veteran characterized his 
left knee pain as three on a scale of one to ten.  

In connection with a VA joints examination which the veteran 
underwent in May 2003, he complained of increased left knee 
pain and reported that he experienced flare-ups of such pain 
two to three times per year.  Examination of the knees 
revealed a mild degree of bony deformity of both knees, and 
the patellae were in the normal position.  The joint spaces 
were slightly reduced and there was no tenderness over the 
joint lines or fluid in the joints.  The knees were not hot, 
red, or tender.  With extension and flexion of the left knee 
and external rotation of the tibia, there was a clicking 
sound, most likely from the joint material on the left side.  
The examiner noted that this was not a typical positive 
McMurray sign.  The examiner further noted that there was no 
crepitus or pain with deep knee bend.  Range of motion was 
from zero to 110 degrees, bilaterally.  The diagnosis was 
mild degenerative joint disease, left knee, with a joint 
mouse present in the left knee causing a clicking sensation 
in the left knee.  

As noted above, the veteran's left knee range of motion was 
from zero to 110 degrees, thus, the limitation of left knee 
flexion is not compensable under Diagnostic Code 5260 and no 
limitation of extension has been demonstrated so as to meet 
the criteria under Diagnostic Code 5261.  Nevertheless, as 
provided by Diagnostic Code 5003, in the absence of 
limitation of motion extensive enough to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also 
provides that, in the absence of limitation of motion, 
degenerative changes confirmed by x-ray warrant a 10 percent 
rating.  The veteran's pain already has been considered in 
granting him a 10 percent evaluation.  Thus the veteran is in 
receipt of the maximum rating to which he is entitled under 
Diagnostic Code 5003.

It is noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
even when additional functional loss is considered, there is 
no persuasive evidence that flexion is limited to 30 degrees 
so as to warrant the next higher rating of 20 percent.  
Although it may be arguable that the medical evidence of 
record does not sufficiently address DeLuca factors, the 
veteran failed to report for subsequent examinations.  Under 
the circumstances, the Board must proceed with the available 
evidence. 

It is acknowledged that a separate rating for recurrent 
subluxation or lateral instability is possible under 
Diagnostic Code 5257.  However, the evidence in this case 
does not show that there is recurrent subluxation or lateral 
instability.  Accordingly, a separate rating under Diagnostic 
Code 5257 is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling, is denied.




_______________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


